Breitel, J. P., and Eager, J.,
dissent in the following memorandum: We agree that the judgment entered upon the verdict for plaintiff should be reversed but we would grant a new trial. Neither the pleadings nor the evidence supported a recovery against the defendant, a tenant, on the theory of the negligent installation or maintenance of the nail on the window frame below the anchor hook; and, accordingly, it was error to instruct the jury that it could render a verdict for the plaintiff if it was found that the nail created a dangerous condition. The plaintiff, however, in his bill of particulars, charged negligence in alleged violation by defendant of provisions of section 202 of the Labor Law and of the Rules and Regulations of the Industrial Code. It was established that the window had an opening of only 26 inches instead of 30 inches from the sill as required by the code. On the basis of the record, we conclude that it may not be held as a matter of law that *639such, violation was not a proximate cause of the aeeident. Furthermore, on a new trial and an amendment of the pleadings, if allowed, the plaintiff may he able to establish a ease on the theory that the defendant is chargeable with responsibility for a dangerous condition existing because of the nail placed near the anchor hook. In the interests of justice, the plaintiff is entitled to a new trial.